UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7667



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID SWIFT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CR-89-235-G)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Swift, Appellant Pro Se. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Swift seeks to appeal his conviction for possession with

intent to distribute cocaine base.        We dismiss the appeal for lack

of jurisdiction, because the notice of appeal was not timely filed.

In criminal cases, the defendant must file his notice of appeal

within ten days of entry of judgment.        Fed. R. App. P. 4(b)(1)(A).

This appeal period is “mandatory and jurisdictional.”             Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).            Swift’s criminal

judgment was entered on the docket on September 20, 1990.                 The

notice of appeal was filed on October 20, 2002.*             Because Swift

failed to file a timely notice of appeal, we dismiss the appeal.

We   dispense   with   oral   argument,   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




      *
        For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                     2